Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammerland et al (2020/0197075).
	Hammerland et al provide a surgical instrument comprising a handle assembly (112 – Figure 1A) including a housing and a rotating assembly (128) coupled to the housing and a rotatable shaft (116) extending distally from the housing and rotatable upon actuation of the rotation assembly.  The rotatable shaft includes a plurality of electrical contacts (para. [0060] -inner and outer contact rings are electrically coupled to the end effector through the shaft assembly) that make contact with a plurality of slip ring contacts (318,320).  There is an end effector (130) supported at a distal end of the shaft (Figure 1A) which receive energy via the rotatable shaft (116) and the slip-ring contact assembly.  The slip ring contact assembly includes an insulative housing (300) defining a plurality of slots with the slots receiving the slip-ring contacts (318,320).  Each slip ring contact (318,320) includes a tang (i.e. spring contacts 314,316) which extends through a corresponding slot (Figures 10 and 12, for example) in the housing and are operably connected to an external wire (200a, 200b).  The plurality of slip ring contacts allows for unlimited rotation of the rotatable shaft while maintaining electrical contact between the slip rings and the rotatable shaft (para. [0062], for example).  
	Regarding claim 2, see Figure 6 which shows at least one wall isolating the slip-ring contacts (318,320).  Regarding claim 5, each slip ring contact (318,320) includes first and second curved arms (i.e. each ring may be considered to be comprised of two semi-circles).  Regarding claim 6, each slip ring contact is configured to receive a portion of the rotatable shaft to secure the shaft to the slip ring contacts.  Regarding claim 7, each slip ring contact is connected to a source of electrosurgical energy via leads (200a and 200b).  Regarding claim 8, there is a collar (300) disposed about a proximal portion of the shaft  with the electrical contacts being formed on the collar (Figure 8, for example).  Regarding claim 9, rotation of the shaft rotates the end effector.
	Regarding claim 10, Hammerland et al provide a surgical instrument comprising a handle assembly (112) and a rotating assembly (128) as addressed above.  A rotatable shaft (116) extends from the housing and is actuated by the rotating assembly.  A collar (300) is disposed about and operably engaged with the proximal portion of the rotatable shaft (Figure 3, for example).  As addressed with respect to claim 1 above, a plurality of electrical contacts are formed around the collar (Figure 6), and there is an end effector (130) provided at a distal portion of the shaft (Figure 1A).  The is a slip ring contact assembly supported in the housing comprising an insulated housing (i.e. collar 300) defining a plurality of slots and a plurality of slip ring contacts (318,320) supported in the housing (Figure 6).  Each slip ring contact includes a tang (314,316) extending through a slot and connected to an external wire connection (i.e. wires 200a and 200b).  See, for example, Figures 7-14.  The slip ring contact assembly provides rotation of the shaft while maintaining continuous electrical contact (para. [0062]).   
	Regarding claims 11-14, see above discussion with respect to claims 2 and 5-7, respectively.  
	Regarding claim 16, Hammerland et al disclose a slip ring contact assembly comprising an insulative housing (300) defining a plurality of slots, and a plurality of slip-ring contacts (318,320) supported in the housing with each slip-ring contact configured to engage at lease one contact formed on the elongate shaft to deliver energy to the end effector.  Each slip ring contact includes a tang (314,316) extending through a slot and configured to be connected to an external wire connection (i.e. wires 200a and 200b as seen in Figures 13-14).  The slip ring contacts allow for continuous electrical connection as the shaft is rotated (para. [0062).
	Regarding claim 17, the slip-ring contact assembly includes at least one wall isolating the first and second slip rings (Figure 6, for example).  Regarding claims 18 and 19, see discussion of claims 5 and 6 above.  Regarding claim 20, see discussion of claim 7 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerland et al (‘075) in view of the teaching of Livneh (8,012,154).
	While Hammerland et al expressly disclose that the slip ring contacts provide electrical energy to the end-effectors through the shaft, Hammerland et al fail to show an internal wire extending along the rotatable shaft for the delivery of energy to the end effectors.  
	Livneh disclose an analogous device that includes a handle assembly, a rotatable member for rotating an elongate shaft and an end effector and a slip-ring contact assembly to provide constant electrical connection when the elongate shaft is rotated.  See, for example, the Abstract and Figures.  In particular, Livneh teach that it is known to provide wires (42-45) within the rotatable shaft to deliver energy from the contacts on the shaft (which are connected to the slip ring contacts) to the end effector assembly.
	To have provided the Hammerland et al device with internal wires to deliver energy from the slip ring contact assembly to the end effector would have been an obvious consideration for one of ordinary skill in the art since Livneh fairly teaches the use of such internal wires in an analogous device for delivering energy through the rotatable shaft to the end effector assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shelton, IV et al (2019/0290273), Livneh (7,632,270), Ding et al (11,426,230), Sakaguchi et al (10,039,595) and Soni (2015/0133928) all disclose various other devices that use a slip-ring contact mechanism to provide electrical connection to a rotatable end effector assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/September 29, 2022